USCA4 Appeal: 21-2147      Doc: 31            Filed: 12/14/2022   Pg: 1 of 7




                                               UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                 No. 21-2147


        WAJIH IREIFEJ,

                     Plaintiff – Appellant,

        v.

        TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA,

                     Defendant – Appellee.


        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:20-cv-00739-NCT-JLW)


        Submitted: October 28, 2022                                  Decided: December 14, 2022


        Before WYNN and HEYTENS, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Anthony DiUlio, WHEELER, DIULIO & BARNABEI, Philadelphia,
        Pennsylvania, for Appellant. Gemma L. Saluta, Ryan H. Niland, WOMBLE BOND
        DICKINSON (US) LLP, Winston-Salem, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2147         Doc: 31          Filed: 12/14/2022      Pg: 2 of 7




        PER CURIAM:

               Plaintiff-Appellant Wajih Ireifej appeals the district court’s order granting

        Defendant-Appellee Travelers Casualty Insurance Company of America’s motion to

        dismiss his complaint for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

        Rules of Civil Procedure. Finding no reversible error, we affirm.

                                                          I.

               Ireifej owned an apartment complex in Thomasville, North Carolina, which was

        covered by an insurance policy issued by Travelers and which sustained damage from a

        fire on April 28, 2015. The loss was deemed covered by the Policy, and Travelers adjusted

        the claim and made an initial payment on July 14, 2015. This payment reflected the actual

        cash value—that is, the cost of repair or replacement minus depreciation. However, the

        Policy provided that Ireifej could also seek compensation for the replacement cost value

        for covered losses, which would compensate for the cost of repair or replacement without

        subtracting depreciation. In order to be compensated on a replacement-cost basis, the

        Policy required the claimant to “actually” repair or replace the damaged property and to do

        so “as soon as reasonably possible after the loss or damage.” J.A. 150. 1

               The Policy also provided that, in the event of a disagreement as to the proper

        valuation of the loss, either the claimant or Travelers could invoke an appraisal process to

        determine the value. This appraisal process was invoked in early 2017, after Travelers had

        made the initial, actual-cash-value payment to Ireifej. The appraisal increased the actual-


               1
                   Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                         2
USCA4 Appeal: 21-2147      Doc: 31         Filed: 12/14/2022      Pg: 3 of 7




        cash-value award amount, and on October 10, 2019, Travelers issued a check to Ireifej

        reflecting the appraisal award.

               On March 27, 2020, Ireifej’s representative informed Travelers that Ireifej intended

        to purchase a replacement property. Travelers notified Ireifej that because he had “not

        satisfied the terms and conditions of the policy with regard to payment on a replacement

        cost basis,” it would not pay him the recoverable depreciation. J.A. 245. Specifically,

        Travelers stated that “the purchase of the [proposed replacement property] more than four

        (4) years after the April 28, 2015 loss does not constitute a replacement ‘made as soon as

        reasonably possible after the loss or damage’” as required by the Policy. J.A. 246.

               Ireifej filed suit in North Carolina Superior Court on July 13, 2020, asserting claims

        for breach of contract, common law bad faith, and violations of the North Carolina Unfair

        and Deceptive Trade Practices Act. Travelers removed the case to the federal district court

        for the Middle District of North Carolina, invoking federal diversity jurisdiction, and

        moved to dismiss for failure to state a claim pursuant to Rule 12(b)(6). The district court

        granted the motion. Ireifej timely appealed.

                                                       II.

               We review a district court’s dismissal under Federal Rule of Civil Procedure

        12(b)(6) de novo. Skyline Restoration, Inc. v. Church Mut. Ins. Co., 20 F.4th 825, 829 (4th

        Cir. 2021). We must “accept as true all of the factual allegations contained in the complaint

        and draw all reasonable inferences in favor of the plaintiff.” Id. (quoting King v.

        Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). In order to survive a motion to dismiss, a

        complaint “must contain sufficient facts to ‘state a claim to relief that is plausible on its

                                                       3
USCA4 Appeal: 21-2147       Doc: 31         Filed: 12/14/2022     Pg: 4 of 7




        face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Because

        jurisdiction is based on diversity of citizenship, 28 U.S.C. § 1332, we apply North Carolina

        substantive law. Skyline Restoration, 20 F.4th at 829.

                                                      III.

               Ireifej argues that the district court improperly dismissed his claims for breach of

        contract and common law bad faith as time-barred. We disagree.

               The parties disagree as to which section of the North Carolina General Statutes

        supplies the limitations period here and, consequently, when that period began to run.

        Travelers asserts that the claims are governed by N.C. Gen. Stat. § 58-44-16, which applies

        to fire insurance policies in the state. Section 58-44-16(b) provides that, with exceptions

        not relevant here, no fire insurance policy shall be issued by an insurer of any property in

        North Carolina unless it conforms with requirements set out in subsection (f) of the statute.

        Subsection (f), in turn, provides that no suit for the recovery of claims shall be brought

        “unless commenced within three years after inception of the loss.” N.C. Gen. Stat. § 58-

        44-16(f)(18) (emphasis added). Accordingly, the Policy at issue here incorporates a three-

        year limitations period for legal actions against Travelers, which runs from the date of loss.

        J.A. 76. Thus, Travelers contends that the suit was untimely because it was filed more than

        three years after the April 2015 fire.

               Ireifej argues that the applicable statute of limitations here is the three-year period

        established by N.C. Gen. Stat. § 1-52(1) for breach-of-contract actions in general. Because

        a cause of action for breach of contract generally accrues at the time of the breach,

        Christenbury Eye Ctr., P.A. v. Medflow, Inc., 802 S.E.2d 888, 892 (N.C. 2017), and

                                                      4
USCA4 Appeal: 21-2147       Doc: 31         Filed: 12/14/2022      Pg: 5 of 7




        because Ireifej contends that the breach occurred when Travelers informed Ireifej that it

        would not make the replacement cost payment on April 10, 2020, Ireifej argues that his

        complaint filed just a few months later was timely.

               We recently addressed this very question, explaining that “[g]enerally, in North

        Carolina, a breach of contract claim is subject to a three-year statute of limitations”

        pursuant to N.C. Gen. Stat. § 1-52(1) and that “[g]enerally, under the applicable case law,

        a breach of contract claim accrues on the date of breach.” Skyline Restoration, 20 F.4th at

        830. However, we continued:

               [A] separate three-year statute of limitations applies to certain insurance
               policies. N.C. Gen. Stat. § 1-52(12). Specifically, § 1-52(12) applies a three-
               year limitations period to an action “[u]pon a claim for loss covered by an
               insurance policy that is subject to the three-year limitation contained in
               [North Carolina General Statute §] 58-44-16.” Under § 58-44-16, such a
               claim must be brought within three years of the loss.

        Id. (citation omitted). In Skyline Restoration, we affirmed dismissal of the plaintiff’s claims

        for breach of contract as untimely, calculating the limitations period to run from the date

        of loss, not the date of the subsequent breach.

               Thus, the statute of limitations here ran from the date of the fire in April 2015.

        Additionally, the district court correctly concluded that there is no support for any

        argument that the statute of limitations is tolled during appraisal in North Carolina. See

        Bankaitis v. Allstate Ins. Co., 229 F. Supp. 3d 381, 386 (M.D.N.C. 2017).

               The district court was correct to conclude that Ireifej’s claims were time-barred.

        Additionally, because Ireifej concedes that the bad-faith claim is subject to the same statute

        of limitations as the breach-of-contract claim, the bad-faith claim is also time-barred.


                                                      5
USCA4 Appeal: 21-2147      Doc: 31          Filed: 12/14/2022     Pg: 6 of 7




               Ireifej also asserts that Travelers is estopped from asserting a statute-of-limitations

        defense. In North Carolina, equitable estoppel requires “(1) conduct on the part of the party

        sought to be estopped which amounts to a false representation or concealment of material

        facts; (2) the intention that such conduct will be acted on by the other party; and (3)

        knowledge, actual or constructive, of the real facts.” Id. at 386–87 (quoting Trillium Ridge

        Condo. Ass’n v. Trillium Links & Vill., LLC, 764 S.E.2d 203, 216 (N.C. Ct. App. 2014)).

        Here, the district court correctly concluded that Ireifej did not plead facts demonstrating

        misrepresentation or concealment by Travelers that would have prevented Ireifej from

        timely filing suit. The district court therefore correctly concluded that equitable estoppel

        did not apply.

                                                      IV.

               Ireifej also argues that the district court improperly dismissed his claim under North

        Carolina’s Unfair and Deceptive Trade Practices Act. We affirm that the district court

        properly dismissed this claim.

               To support an unfair or deceptive trade practices claim under N.C. Gen. Stat. § 75-

        1.1, a plaintiff must allege “(1) an unfair or deceptive act or practice, (2) in or affecting

        commerce, and (3) which proximately caused injury to plaintiff[].” Gray v. N.C. Ins.

        Underwriting Ass’n, 529 S.E.2d 676, 681 (N.C. 2000). As the district court correctly

        concluded, Ireifej merely made conclusory statements alleging that Travelers engaged in

        conduct constituting unfair or deceptive acts or practices; he did not plead facts to support

        those allegations as required to survive the motion to dismiss. A “formulaic recitation of



                                                      6
USCA4 Appeal: 21-2147       Doc: 31         Filed: 12/14/2022     Pg: 7 of 7




        the elements of a cause of action,” as Ireifej set forth here, “will not do.” Skyline

        Restoration, 20 F.4th at 829 (quoting Twombly, 550 U.S. at 555).

                                                      V.

               Finally, Ireifej argues that the district court erred in denying his request to amend

        his complaint. We have reviewed the district court’s denial for abuse of discretion, see In

        re Triangle Cap. Corp. Sec. Litig., 988 F.3d 743, 750 (4th Cir. 2021), and conclude that

        the court did not abuse its discretion.

                                                      VI.

               The judgment of the district court is affirmed. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        Court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     7